FILE COPY




                                  COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                           May 16, 2022

         Tony Jimenez III                                 Joe D. Gonzales
         Attorney at Law                                  Bexar County District Attorney
         214 Dwyer Ave., Suite 300                        101 W. Nueva St., Suite 370
         San Antonio, TX 78204                            San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00268-CR
                 Trial Court Case Number:   2021CR5908
                 Style: Shelton Ray Davison
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                               Very truly yours,
                                                               MICHAEL A. CRUZ,
                                                               Clerk of Court

                                                               _____________________________
                                                               Monica Rivera
                                                               Deputy Clerk, Ext. 53855




         cc: Barbara Paulissen (DELIVERED VIA E-MAIL)
         Maria Fattahi (DELIVERED VIA E-MAIL)
                                                                                     FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                     No. 04-22-00268-CR

                                   Shelton Ray DAVISON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                               Trial Court No. 2021CR5908
                       Honorable Andrew Carruthers, Judge Presiding


                                        ORDER

        Appellant Shelton Davison filed a notice of appeal challenging the trial court’s
determination that he is incompetent to stand trial. However, the Texas Code of Criminal
Procedure expressly states that “[n]either the state nor the defendant is entitled to make an
interlocutory appeal relating to a determination or ruling” regarding the defendant’s competency
to stand trial. TEX. CODE CRIM. PROC. ANN. art. 46B.011. Thus, it appears that we lack
jurisdiction to entertain this appeal. We, therefore, ORDER appellant to show cause on or before
June 15, 2022, why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending further order from this court.


       It is so ORDERED on May 16, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT